DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0014854 A1 to Katsunuma in view of U.S. Patent Application Publication 2014/0074977 A1 to Niida.
With respect to claim 1 Katsunuma discloses, in Fig. 1-18, an imaging apparatus comprising: one or more processors (paragraph 84 and 92); and at least one memory storing executable instructions, which when executed by the one or more processors, cause the imaging apparatus to act (paragraph 83 and 92) as: a storage 
While Katsunuma does not explicitly disclose a standard used to operate the PTZ cameras it does state that “any communication or I/O protocols or standards” could be applied to their input/output interface (paragraph 78).  Specifically, Katsunuma does 
In analogous art, Niida teaches, in Fig. 1A-10, a networked controlled PTZ camera (paragraph 23) which uses the ONVIF standard to set profiles to control the cameras to stream video (paragraph 20 and 58-59), where the standard includes VideoSourceConfiguration and a PTZConfiguration including settings to a panning, tilting and zooming of the camera (paragraph 38 and 48), where the identified settings come from stored tokens used to identify the desired profile (paragraph 38-39 and 50) and where the streamed images set by the profile can be part or whole of the captured image from the camera (paragraph 24).  Therefore, Nidda teaches using a communication standard that is in compliance with an ONVIF standard and includes VideoSourceConfiguration including PTZConfiguration for setting panning, tilting and zooming settings and where the identifier for determining the PTZ settings is a token where the VideoSourceConfiguration included in the profile which has been identified by the token indicates the PTZ settings.
Before the effective filing date of the claimed invention it would have been obvious to one or ordinary skill in the art for Katsunuma to have used the ONVIF standard for their PTZ profile control communications as it would merely be applying a known technique comprising a known standard, which at the time was used in the PTZ 
Claim 10 is rejected for similar reasons as claim 1 it is a corresponding method claims to that of apparatus claim 1.
Claim 19 is rejected for similar reason as claim 1 above as it is a corresponding program claim to that of apparatus claim 1 and Katsunuma discloses the apparatus being implemented by a program in paragraph 92 and Niida similar teaches the apparatus being implemented by a program in paragraph 27.
With respect to claim 20 Katsunuma discloses further comprising: a transmitting unit configured to transmit a setting value that is involved in a process to change an area of the captured image and that does not depend on a method for the changing process and an identifier for identifying the setting value to an external apparatus (paragraph 52-54; where the registration information can be updated or added to include new PTZ locations or new digital PTZ locations; as seen in Fig. 9A this can occur regardless of incident type selected which would mean it does not depend on a method for the changing process of updating based on an incident type); a receiving unit configured to receive an instruction to add the setting value to the profile with the identifier of the setting value from the external apparatus (paragraph 53-54; where the new profile info is stored, thus an instruction to save the information is received by the system); and an adding unit configured to add the setting value indicated in the adding instruction to the profile (paragraph 53-54; where the instruction is added via storing the updated or added settings).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

February 7, 2022